EXHIBIT 10.2 THIS SECURED CONVERTIBLE REDEEMABLE DEBENTURE AND THE SECURITIES INTO WHICH IT IS CONVERTIBLE (COLLECTIVELY, THE “SECURITIES”), HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE.THE SECURITIES ARE BEING OFFERED PURSUANT TO A SAFE HARBOR FROM REGISTRATION UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).THE SECURITIES ARE “RESTRICTED” AND MAY NOT BE OFFERED OR SOLD UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT, OR ELIGIBLE TO BE OFFERED OR SOLD PURSUANT TO AVAILABLE EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND THE COMPANY WILL BE PROVIDED WITH OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE.FURTHER HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH THE ACT. SECURED CONVERTIBLE DEBENTURE NOVO ENERGIES CORP. Effective January 26, 2010 No.1 US$500,000.00 This Secured Convertible Debenture (this “Debenture”) is issued by Novo Energies Corp., a Florida corporation (the “Company”), to Trafalgar Capital Specialized Investment Fund, FIS (together with its permitted successors and assigns, the “Holder”) pursuant to exemptions from registration under Section 4(2) and/or Regulation D as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended, in the amount of Five Hundred Thousand United States Dollars (US$500,000) as follows: Section 1.01Principal and Interest.For value received, the Company hereby promises to pay to the order of the Holder in lawful money of the United States of America and in immediately available funds the principal sum of Five Hundred Thousand United States Dollars(US$500,000) together with interest on the unpaid principal of this Debenture at ten percent (10%) per annum.Commencing on January 31, 2010, monthly interest payments in the amount of Four Thousand One Hundred Sixty-Six Dollars and 67/100 (US$4,166.67) shall be paid to the Holder on the last day of each month from the date hereof until the Maturity Date.The Holder shall deduct the first two (2) interest payments from the proceeds at the Closing (as defined in that certain Securities Purchase Agreement, dated January 26, 2010, by and between the Company and the Holder (the “Purchase Agreement”)).The entire principal amount outstanding and all accrued but unpaid interest hereon and the associated ten percent (10%) premium shall be paid to the Holder three-hundred sixty-five (365) days from the Closing Date (the “Maturity Date”).Capitalized terms used but not defined in this Debenture shall have the meaning ascribed to them in the Purchase Agreement. MI-323695v1 Section 1.02Conversion Upon Default.Upon the earlier of (i) one hundred twenty (120) days from the date hereof, or (ii) the occurrence ofan Event of Default (defined below), the Holder is entitled to convert and sell on the same day or at any subsequent time, all or any part of the principal amount of the Debenture, plus accrued interest into shares (the “Conversion Shares”) of common stock of the Company, par value $0.00001 per share (“Common Stock”).The number of shares of Common Stock issuable upon a conversion hereunder shall equal the quotient obtained by dividing (a) the outstanding amount of this Debenture to be converted by (y) the Conversion
